PER CURIAM
In this application, plaintiff seeks review of the district court's ruling excluding portions of the deposition of Captain Louis Hildebrand, who will be unable to testify at trial.
Considering the specific and narrow facts of this case, we find the district court abused its discretion in excluding fifty pages of Captain Hildebrand's deposition. This testimony is admissible for impeachment purposes.
Accordingly, the writ is granted. The judgment of the district court is reversed, and the case is remanded to the district court for further proceedings.
Weimer, Guidry & Clark, JJ., would deny.